Title: To Thomas Jefferson from La Rochefoucauld, 4 January 1786
From: La Rochefoucauld
To: Jefferson, Thomas



Paris. 4. Jer. 1786.

D’après la permission que vous m’en aves donnée, Monsieur, M. Demeunier s’empresse d’avoir l’honneur de vous voir. Il est Auteur des deux Articles Caroline dans la Nouvelle Encyclopédie, et Se propose de publier successivement les autres Articles des Etats Unis; personne ne peut lui donner de meilleurs conseils que vous, et personne n’en fera un meilleur usage que M. Demeunier, Auteur de plusieurs Traductions et de plusieurs Ouvrages estimés.
Je saisis avec plaisir l’occasion qu’il me procure de vous renouveller par écrit les assurances sinceres de l’inviolable attachement avec lequel j’ai l’honneur d’être, Monsieur, Votre très humble et très obeissant Serviteur,

Le Duc de la Rochefoucauld

